[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 05-11292                  JULY 27, 2005
                            Non-Argument Calendar           THOMAS K. KAHN
                          ________________________               CLERK


                   D.C. Docket No. 03-01189-CV-T-26-TGW

MOHAMMED HUSEIN BHADELIA,
an individual and citizen of Karachi Pakistan,
MOHAMMED FAROOQ BHADELIA,
an individual and citizen of the U.S.A,

                                                       Plaintiffs-Counter-
                                                       Defendants-Appellants,

      versus

MARINA CLUB OF TAMPA,
HOMEOWNERS ASSOCIATION, INC.,
A Florida (F.S. Chapter 720) corporation,

                                                   Defendant-Counter-
                                                   Claimant-Appellee.
                         __________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (July 27, 2005)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.
PER CURIAM:

      Plaintiffs Mohammed Husein Bhadelia and Mohammed Farooq Bhadelia,

who are brothers, appeal the district court’s enforcement of a settlement agreement

between them and defendant Marina Club of Tampa, Homeowners Association,

Inc. (“Marina Club”). After review, we affirm.

                               I. BACKGROUND

A.    The Dispute

      Husein Bhadelia is a citizen and resident of Pakistan. His brother, Farooq

Bhadelia is a citizen of the United States of America.

      In 1993, Husein Bhadelia purchased three condominium buildings in

Tampa, Florida. Two of the condominium buildings were complete, but the third

was merely an open shell and construction site. After Husein Bhadelia purchased

the buildings, his brother, Farooq Bhadelia, acted as Husein Bhadelia’s agent and

sold most of the remaining units in the two completed buildings. However, the

Bhadelias allowed the third building to remain an open shell and construction site.

      The condominium unit owners in the two other buildings were upset with

the appearance of the unfinished building and the effect it was having on property

values. For the next ten years, the Bhadelias and the Marina Club, which served




                                         2
as the homeowners association for the condominium unit owners, periodically

engaged in disputes over the unfinished building.

      On August 1, 2003, the Bhadelias filed an amended complaint against

Marina Club alleging that the Marina Club: (1) retaliated against them in violation

of the Americans with Disabilities Act and the Federal Fair Housing Act; (2)

discriminated against them after the September 11, 2001 attacks; (3) improperly

placed liens on the Bhadelias’ property; and (4) fraudulently represented that it

had authority to manage the common areas of the condominium complex.1

      The Marina Club filed a counterclaim seeking: (1) title to all common areas

and amenities; (2) title to the unfinished building and all other non-developed

land; and (3) an injunction preventing the Bhadelias from maintaining a nuisance.

B.    The Settlement

      On July 7, 2004, the district court referred the parties to court-ordered

mediation. Husein Bhadelia did not attend the settlement conference, but his

brother, Farooq Bhadelia, and the Bhadelias’ attorney did. The Bhadelias’

attorney at the mediation was the same attorney who filed the amended complaint.




      1
      The Bhadelias filed an initial two-count complaint on June 6, 2003. We address the
amended complaint because it contains the claims that went to mediation.

                                           3
      After more than eleven hours of mediation, Farooq Bhadelia and Marina

Club reached a settlement. The settlement agreement is signed by Farooq

Bhadelia on behalf of Husein Bhadelia. According to the terms of the settlement,

Husein Bhadelia would retain title to the unfinished building, but was subject to

certain deadlines for the completion of the unfinished building, and Marina Club

would pay $675,000 for title to the amenities, common areas, and two additional

parcels of land.

      After the parties reached the above settlement, Husein Bhadelia rejected the

settlement and claimed that his brother, Farooq Bhadelia, acted outside the scope

of his authority in entering into the settlement. Unable to get the Bhadelias to

comply with the terms of the settlement, the Marina Club filed a motion to enforce

the settlement agreement in federal district court.

C.    Hearing Before the District Court

      The district court conducted an evidentiary hearing into whether Farooq

Bhadelia had the authority to enter into the settlement agreement on behalf of

Husein Bhadelia. As with the settlement conference, Husein Bhadelia did not

attend the evidentiary hearing.

      At the evidentiary hearing, the mediator testified that he “was told that

everybody was represented [at the settlement conference] that could bind the

                                          4
parties to an agreement.” Furthermore, Farooq Bhadelia testified that he acted as

his brother’s agent in selling units in the two completed condominium buildings.

Farooq Bhadelia also stated that he acted with his brother’s authority when filing

the lawsuit against the Marina Club and when beginning the settlement

negotiations. Finally, the Bhadelias’ attorney testified that “in the past 15 years of

representing Mr. [Farooq] Bhadelia, I had never known him to need specific

authority from his brother [Husein Bhadelia] to do anything he was doing on

behalf of his brother.”

      At the conclusion of the evidentiary hearing, the district court determined

that Farooq Bhadelia acted within the scope of his authority as Husein Bhadelia’s

agent. Consequently, the district court granted the Marina Club’s motion to

enforce the settlement agreement.

      The Bhadelias appeal.

                                 II. DISCUSSION

      We review a district court’s decision to enforce a settlement agreement for

an abuse of discretion. Hayes v. Nat’l Serv. Indus., 196 F.3d 1252, 1254 (11th Cir.

1999). Furthermore, we look to state law when determining whether an agent had

authority to enter into a settlement agreement. Id.




                                          5
       In Florida, a principal is liable for the acts of its agent under both express

and apparent authority. Stiles v. Gordon Land Co., 44 So.2d 417, 421 (Fla. 1950).

“By apparent authority is meant, such authority as the principal wrongfully permits

the agent to assume or which the principal by his actions or words holds the agent

out as possessing.” Id.

       In this case, there is no dispute that Husein Bhadelia authorized Farooq

Bhadelia to bring the initial suit against the Marina Club. Furthermore, Farooq

Bhadelia acted as Husein Bhadelia’s agent in selling condominium units from the

finished buildings. Finally, both Farooq Bhadelia and the Bhadelias’ attorney

testified that Farooq Bhadelia had the authority to enter into settlement

negotiations. Given these circumstances, the district court did not err in

concluding that Farooq Bhadelia had the authority to settle the lawsuit on Husein

Bhadelia’s behalf, and, thus, the district court did not abuse its discretion when

enforcing the settlement.2

       AFFIRMED.




       2
        The Bhadelias’ remaining issues on appeal, such as the district court’s initial denial of their
motion to dismiss the Marina Club’s counterclaim before sending the case to settlement, are without
merit and not discussed further. The settlement agreement resolved the entire case.

                                                  6